11 FITZSIMMONS,
Judge, agreeing, with additional reasons.
I agree that the contract automatically renewed when neither party properly, and in a timely manner, exercised the option of non-renewal. I also agree that the plaintiff failed to submit sufficient evidence of damages. Contract damages are “mea*728sured by the loss sustained by the obligee and the profit of which he has been deprived.” La. C.C. art.1995. While damages need only be proven within a reasonable certainty, they may not be based on speculation or conjecture. Pelts & Skins Export, Ltd. v. State, Department of Wildlife and Fisheries, 97-2300, p. 11 (La.App. 1 Cir. 4/1/99), 735 So.2d 116, 126, writs denied, 99-2036, 99-2042 (La.10/29/99), 748 So.2d 1167-68; Marcel v. Becnel, 96-1139, p. 9 (La.App. 1 Cir. 3/27/97), 691 So.2d 1344, 1349, writ denied, 97-1080 (La.6/13/97), 695 So.2d 984. Here, the only evidence of lost profits was speculative and pure conjecture. Therefore, we need not reach the issue of mitigation of damages pursuant to Louisiana Civil Code article 2002.